DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/4/2021 has been entered.

Notice to Applicant
3.	This communication is in response to the communication filed 1/4/2021.  Claims 1-2, 5-6, 8, 11-12 and 15 are currently amended. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.1.	Claims 1-20 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that 
	In regards to (1), claims 1-20 are to a statutory category. For example, independent claim 1, and similarly independent claims 8 and 15, are directed, in part, to a method, program product and system (i.e., statutory categories including a process, machine, manufacture or composition of matter) for health monitoring and notification of health risk by

collecting, by a health monitoring system comprising a fitness tracker or vital signs monitor, a set of number strings comprising internet protocol (IP) addresses accessed by a user and associated metadata, wherein each of the IP addresses in the set of number strings connect to a utility;

continuously monitoring, by the health monitoring system, the IP addresses accessed by the user and the associated metadata over a rolling window of time preconfigured by the health monitoring system;

calculating, by the health monitoring system, a frequency for each digit of the IP addresses collected by the health monitoring system;

categorizing, by the health monitoring system, each digit of the IP addresses of the one or more digits based, at least in part, on the utility that each IP address is associated with and that each IP address is configured to connect to utility;

calculating by the health monitoring system, that the frequency of at least one digit of the IP addresses within the rolling window of time exceeds a health risk threshold value;

responsive to calculating, by the health monitoring system, that the frequency of at least one digit of the exceeds the health risk threshold value;

selecting, by the health monitoring system, a set of health risks for categories corresponding to each of the at least one digit exceeding the health risk threshold; and

acquiring, by the health monitoring system, a set of medical documentation corresponding to the categories selected by the health monitoring system for the set of health risks; and

by the health monitoring system, a health risk notification to the user in a form of an email or text message.

*The limitations in bold cannot be reasonably practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-20, recite an abstract idea.  More specifically, independent claims 1, 8 and 15 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, independent claim 1, and similarly independent claims 8 and 15, recites “calculating that the frequency of at least one digit of the IP addresses within the rolling window of time exceeds a health risk threshold value” and “responsive to calculating that the frequency of at least one digit of the exceeds the health risk threshold value, selecting a set of health risks for categories corresponding to each of the at least one digit exceeding the health risk threshold” which can be mental processes because this limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and/or recites certain methods of organizing human activity (e.g., managing patient health and risks) by monitoring a user’s IP address access activity and notifying the user of health risks. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1, 8 and 15 but further describe the generating and issuing of a risk notification and report; set of categories; determining a frequency of digits exceeds a risk threshold; determining a set of health risks; interface for displaying; modifying the report elements and/or recite field of use limitations. Therefore, the dependent claims are also directed to an abstract idea for similar reasons given above.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to 
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a computer system, a health monitoring system, computer processors, computer readable storage media, a user interactive interface, etc. which are merely well-known general purpose computers, components and/or technologies that receive, store, transmit, display, generate and otherwise process information 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computer system/processor does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.


Response to Arguments
5.	Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 1/4/2021.

5.2.	Applicant argues, on pages 11-13 of the response, that the pending claims do not recite an abstract idea because the Examiner has previously stated that steps being performed by the health monitoring system “cannot reasonably practically performed in the human mind and/or with pen and paper” and the claims have been amended such that every step in the claims is now performed “by the health monitoring system.”
	In response, it is noted that determining whether a claim recites an abstract idea does not turn on whether the claims recites that a step is performed by a particular computer structure (i.e., health monitoring system) rather whether the limitation could be reasonably and practically performed in the human mind and/or with pen and paper. Here, it is submitted that despite the positive recitation of “the health monitoring system” performing each step of the claimed method, several steps could be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion, such as the following steps: “calculating that the frequency of at least one digit of the IP addresses within the rolling window of time exceeds a health risk threshold value” and “responsive to calculating that the frequency of at least one digit of the exceeds the health risk threshold value, selecting a set of health risks for categories corresponding to each of the at least one digit exceeding the health risk threshold.” Assuming arguendo that these steps could not be performed in the human mind and/or with pen and paper, the claims nevertheless are directed to an abstract idea 
For these reasons and for those set forth in section 4, supra, it is respectfully submitted that the pending claims are directed to an abstract idea; the abstract idea is not integrated into a practical application; do not recite significantly more than the abstract idea itself; and therefore, are not patent-eligible under 35 U.S.C. § 101.

5.3.	Applicant’s arguments regarding the rejection of claim 8-14 under 35 U.S.C. § 101 are persuasive and have been withdrawn.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686